PER CURIAM.
The plaintiff appeals from the judgment of the trial court dismissing his appeal from the decision by the defendant Connecticut Real Estate Commission (commission) revoking his license to sell real estate and denying his application for a brokerage license. The commission’s initial decision was issued on September 30,1991. On October 3,1991, the plaintiff petitioned the commission for reconsideration. On November 13,1991, the commission granted the petition and scheduled a new hearing. On November 14, the plaintiff filed his appeal to the Superior Court from the September 30 decision. On February 6, 1992, the commission repeated the findings made in its earlier decision and issued another decision affirming the earlier decision.
*453The plaintiffs appeal from the commission’s September 30,1991 decision is moot because it was superseded by the commission’s February 6, 1992 decision. Although the plaintiff may have had a right to appeal from the commission’s February 6 decision, he did not do so.
The judgment of dismissal is affirmed.